    Case 21-03003-sgj Doc 38 Filed 05/18/21                 Entered 05/18/21 12:21:31              Page 1 of 3




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

    In re:                                                        §
                                                                  §   Chapter 11
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          §
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §
                                     Plaintiff,                   §   Adversary Proceeding No.
                                                                  §
    vs.                                                           §   21-03003-sgj
                                                                  §
    JAMES DONDERO,                                                §
                                                                  §
                                     Defendant.                   §
1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:43172.1 36027/002
 Case 21-03003-sgj Doc 38 Filed 05/18/21            Entered 05/18/21 12:21:31      Page 2 of 3




                      DECLARATION OF JOHN A. MORRIS
            IN SUPPORT OF THE DEBTOR’S OBJECTION TO MOTION TO
            COMPEL DEPOSITION TESTIMONY OF JAMES P. SEERY, JR.

       I, John A. Morris, pursuant to 28 U.S.C. § 1746(a), under penalty of perjury, declare as

follows:

       1.     I am an attorney in the law firm of Pachulski, Stang, Ziehl & Jones LLP, counsel

to the above-referenced Debtor, and I submit this Declaration in support of the Debtor’s

Objection to Motion to Compel Deposition Testimony of James P. Seery, Jr. (the “Objection”)

being filed concurrently with this Declaration. I submit this Declaration based on my personal

knowledge and review of the documents listed below.

       2.     Attached as Exhibit 1 is a true and correct copy of the Debtor’s Complaint for (I)

Breach of Contract and (II) Turnover of Property of the Debtor’s Estate filed in the above-

referenced adversary proceeding at Docket No. 1.

       3.     Attached as Exhibit 2 is a true and correct copy of Defendant James Dondero’s

Original Answer filed in the above-referenced adversary proceeding at Docket No. 6.

       4.     Attached as Exhibit 3 is a true and correct copy of Defendant James Dondero’s

Objections and Responses to Highland Capital Management, L.P.’s First Request for Admissions

dated April 28, 2021.

       5.     Attached as Exhibit 4 is a true and correct copy of Defendant James Dondero’s

Objections and Responses to Highland Capital Management, L.P.’s First Set of Interrogatories

dated April 26, 2021.

       6.     Attached as Exhibit 5 is a true and correct copy of Defendant James Dondero’s

Amended Answer filed in the above-referenced adversary proceeding at Docket No. 16.

       7.     Attached as Exhibit 6 is a true and correct copy of Defendant James Dondero’s

Objections and Responses to Highland Capital Management, L.P.’s Second Set of Interrogatories

dated May 7, 2021.


                                                2
 Case 21-03003-sgj Doc 38 Filed 05/18/21       Entered 05/18/21 12:21:31    Page 3 of 3




      8.     Attached as Exhibit 7 is a true and correct copy of Defendant James Dondero’s

Objections and Responses to Highland Capital Management, L.P.’s Second Request for

Admissions dated May 7, 2021.


Dated: May 18, 2021

                                                /s/ John A. Morris
                                                John A. Morris




                                           3
